Citation Nr: 1730630	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 24, 2009, and in excess of 40 percent thereafter for service-connected limited extension due to a right knee disability.  

2.  Entitlement to an initial compensable rating prior to October 15, 2015, and in excess of 20 percent thereafter for service-connected limited flexion due to a right knee disability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 travel Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in June 2016.  The appeal was remanded for additional development.  The requested development was substantially complied with; however, additional development must be completed before the Veteran's claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an April 2017 rating decision the Veteran was granted a separate 20 percent evaluation for right knee flexion, effective October 15, 2015.  The Veteran did not file any document with VA expressing disagreement with the April 2017 decision regarding the evaluation.  However, the Veteran's right knee limited flexion is a manifestation of his service-connected right knee disability.  When the Veteran disagreed with the amount of compensation awarded for his right knee disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected right knee disability.  See AB v Brown, 6 Vet. App. 35 (1993).  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his right knee disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for the limited flexion of the right knee in the April 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's right knee disability. 

Additionally, the Board notes prior to the April 2017 rating decision the Veteran had been rated under Code 5261 which contemplates limited extension.  38 C.F.R. § 4.71a, Diagnostic Code (Code) 5261.  The Veteran had been evaluated as 10 percent disabled prior to March 24, 2009 and 40 percent disabled thereafter.  The April 2017 rating decision granted a separate 20 percent evaluation under Code 5260 for limited flexion.  However, the rating decision code sheet noted the Veteran was assigned a staged rating under Code 5260; 10 percent prior to October 15, 2015 and 20 percent thereafter.  Additionally, the Veteran's evaluation under Code 5261 no longer contained the 10 percent evaluation previously granted, but only included the 40 percent evaluation effective March 24, 2009.  The Board notes the April 2017 rating decision narrative did not indicate the Veteran was also granted a separate 10 percent evaluation under Code 5260 nor did it indicate that the Veteran was no longer entitled to the initial 10 percent evaluation previously granted under Code 5261.  Thus, it appears the RO mistakenly placed the Veteran's 10 percent evaluation, effective December 28, 2007, under Code 5260 rather than Code 5261.  Thus, the issues before the Board are as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided with a February 2017 VA examination in connection with his claim for entitlement to an increased evaluation for his right knee disability.  The examiner noted previous diagnoses of bilateral knee meniscal tear and osteoarthritis.  The Veteran's bilateral knee range of motion was found to be abnormal with pain on weight bearing.  

The Board finds the February 2017 VA examination to be inadequate.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Board notes the Veteran is also service-connected for a left knee disability and therefore the examiner may find that the Veteran does not have an opposite undamaged joint.  The Veteran's most recent VA examination in February 2017 included range of motion testing for his bilateral knees and was noted to have evidence of pain with weight bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Moreover, the June 2016 Board remand requested that the RO obtain outstanding private treatment records from the Veteran dated after February 2012.  The RO sent the Veteran a July 2016 letter asking the Veteran to identify his private treatment providers and complete a General Release for Medical Provider Information to the Department of Veterans Affairs form.  The Veteran returned the form in August 2016; however, the Veteran did not provide the names of any specific private treatment providers.  The record indicates the Veteran continues to see outside treatment providers, therefore, the Veteran should once again be given an opportunity to provide any outstanding private treatment records.   

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected right knee disability since February 2012.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records. 

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible 

The examiner should specifically test the Veteran's right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and range of motion of the undamaged opposite joint, if possible.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  The Board notes the Veteran is also service-connected for a left knee disability and therefore the examiner may find that the Veteran does not have an opposite undamaged joint.   

4.  The RO must review the Veteran's right knee evaluations assigned under Codes 5260 and 5261.  Specifically, the RO should note that the Veteran's 10 percent evaluation under code 5261 was removed and a separate 10 percent evaluation was assigned under Code 5260 in the April 2017 rating decision code sheet.  Reassign the Veteran's evaluations as necessary.  

5.  The RO should then re-adjudicate the claims on appeal.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



